

115 HR 2021 IH: To amend the Internal Revenue Code of 1986 to repeal the limitation on the cover over of distilled spirits taxes to Puerto Rico and Virgin Islands.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2021IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Miss González-Colón of Puerto Rico (for herself, Mr. MacArthur, Mr. Duffy, Ms. Velázquez, Mr. Young of Alaska, Mr. Banks of Indiana, Ms. Plaskett, and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on the cover over of distilled spirits taxes to Puerto Rico and Virgin Islands. 
1.Repeal of limitation on cover over of distilled spirits taxes to Puerto Rico and Virgin Islands 
(a)In generalSection 7652 of the Internal Revenue Code of 1986 is amended by striking subsection (f) and by redesignating subsections (g) and (h) as subsections (f) and (g), respectively.  (b)Effective dateThe amendments made by this section shall apply to distilled spirits brought into the United States after December 31, 2016. 
